MEMORANDUM **
David E. Laugenour and Kelly Laugen-our appeal pro se from the district court’s summary judgment in an action brought by the United States to reduce to judgment income and employment tax assessments against plaintiffs and to foreclose tax liens against certain real property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to the United States because defendants failed to controvert Certificates of Assessments and Payments demonstrating that the tax assessments were properly made. See Hughes v. United States, 953 F.2d 531, 540 (9th Cir.1992) (explaining that Certificates of Assessments and Payments are “probative evidence in and of themselves and, in the absence of contrary evidence, are sufficient to establish that ... assessments were properly made.”).
Appellants’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.